Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (US 20170039867) in view of Klug (US 20160227164).
Regarding claim 18, Fieldman teaches, a presentation system for the joint display of a monitor image and a camera image (abstract, video conference, and Paragraph 583; 585 “; the monitor image reads 
a playback system including at least one video camera that records  the camera image of a presenter (Paragraph 22; capture, using the first camera component, a video media of a presenter delivering a first live mobile video presentation, and further being configured to generate a presenter video feed of the presenter delivering the first mobile video presentation); 
a mixer that superimposes the monitor image and the camera image for display by the playback system (Paragraph 585-586 and Fig. 16A); 
a monitor having a display screen that displays the monitor image for the presenter (Fig. 16A); and wherein the at least one video camera is an infrared camera (Paragraph 896).
Fieldman does not teach a partially-transmissive mirror arranged in front of the display screen, wherein the at least one video camera is 
Klug in the same art of endeavor teach video conferencing (Paragraph 20), wherein a partially-transmissive mirror arranged in front of the display screen, wherein the at least one video camera is positioned so that the at least one video camera captures the presenter “who is located in front of the monitor” reflected via the partially-transmissive mirror (Paragraph 104, 177, 202, 54, 198, and Fig. 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Fieldman with Klug in order to improve the system and enhance the video conference by allowing displaying the presenter who is located in front of the monitor.
Regarding claim 19, Fieldman in view of Klug teach, wherein the partially-transmissive mirror is placed flatly on the display screen in parallel to the display screen (Klug: Paragraph 159; the reflection film “mirror” cover the first display interface.

Regarding claim 20, Fieldman in view of Klug teach, wherein the partially-transmissive mirror is integrated into the monitor as a protective glass for the display screen (Klug: Paragraph 159).
Regarding claim 21, Fieldman in view of Klug teach, wherein the partially-transmissive mirror has a touch-sensitive sensor surface (Klug: Paragraph 159).
Regarding claim 25, Fieldman in view of Klug teach, a color filter or a viewing angle filter arranged between the display screen of the monitor and the partially-transmissive mirror (Klug: Paragraph 116).
Regarding claim 26, Fieldman in view of Klug teach, a control computer having an image processing unit, which uses real-time image processing to equalize the camera image to produce a modified camera image, wherein the modified camera image is relayed to the mixer (Klug: Paragraph 151, 153, 30).
Regarding claim 27, Fieldman in view of Klug teach, a control computer having an image processing unit, which uses real-time image 
Regarding claim 28, Fieldman in view of Klug teach, wherein the remote mixer is connected to a remote monitor, which functions as a further playback system and is part of a further presentation system (Klug: Paragraph 151, 153, 30).
Regarding claim 29, Fieldman in view of Klug teach, at least one further mirror arranged in a beam path between the at least one video camera and the partially-transmissive mirror, wherein the presenter is captured by the at least one video camera reflected via the at least one further mirror and via the partially-transmissive mirror (Klug: Paragraph 176).
Regarding claim 30, Fieldman in view of Klug teach, a further camera arranged to record a color image of the presenter, based on which coloring of the camera image and/or the monitor image is performed (Klug: Paragraph 202).

Regarding claim 32, Fieldman in view of Klug teach, wherein the real-time processing of the camera image involves using a distorted input image, edge trimming an input image, detail enlargement of the input image, position correction of the input image, rotation correction of the input image, or mirroring the input image (Paragraph 151, 153).
Regarding claim 33, Fieldman in view of Klug teach, wherein the real-time processing of the camera image comprises coloring the camera image using a color image of the presenter capture by a further camera (Paragraph 202)
Regarding claim 34, Fieldman in view of Klug teach, wherein the playback system comprises a monitor of a further presentation system (Paragraph 30).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (US 20170039867) in view of Klug (US 20160227164) in view of Rubinson (US 20100188478).

Fieldman in view of Klug does not teach the polarizing filter arranged in front of the at least one video camera.
Rubinson in the same art of endeavor teach in a video conferencing (abstract), the polarizing filter arranged in front of the at least one video camera (Paragraph 82).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Fieldman with Rubinson in order to improve the system and enhance the video conference by reducing the amount of light getting to the camera sensor.
Regarding claim 23, Fieldman in view of Klug in view of Rubinson teach, a polarizer arranged between the display screen of the monitor and the partially- transmissive mirror (Klug: Paragraph 136-137).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652